EXHIBIT 23(a) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 23, 2011 relating to the financial statements, and the effectiveness of internal control over financial reporting, which appear in HealthSouthCorporation’s Annual Report on Form 10-K for the year ended December31, 2010. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Birmingham, Alabama August 2, 2011
